DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on April 20, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Regarding the amendments of 4/20/21 and the Examiner’s Amendment below, all previous rejections are now withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Francine Nesti on May 17, 2021.
The application has been amended as follows: 
Claim 16 (currently amended)
The driving assistance method according to claim 1, further comprising:
setting an approval reception zone before the intersection where the host vehicle is approaching, the approval reception zone being a zone within which approval to pass through the intersection is received from the occupant; and
causing the host vehicle to make the[[a]] temporary stop at the intersection if the approval to pass through the intersection is not received within the approval reception zone.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Now that Applicant has updated claim 16 as shown above, claims 1-19 are allowable.  
Claims 1 and 18 were noted of having potentially allowable subject material, and have now overcome the 101 and 112(b) rejections from the non-final rejection of February 2, 2021.  Updated searches have provided no additional references to the Examiner, although similar art has been noted in the Conclusion below.
The claims have incorporated the allowable features of providing a time delay to request a user to approve passage through an intersection and then controlling the vehicle according to a response.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  US-20170057514 Toyoda et al. teaches a method of intersection recognition equipped within a vehicle and how to properly navigate through when complications arise, further implementing US-9669827 Ferguson et al. teaches autonomous vehicle control at intersections with user input and predictive actions implemented to operate efficiently.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN REIDY whose telephone number is (571) 272-7660.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.P.R./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        5/19/2021